--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.20
 


UNITED WESTERN BANCORP, INC.
 
AMENDED 2007 EQUITY INCENTIVE PLAN
 
Section 1. Purpose of the Plan; Definitions.  The purpose of the United Western
Bancorp, Inc. 2007 Equity Incentive Plan (the “Plan”) is to further the growth
in earnings and market appreciation of United Western Bancorp, Inc. (the
“Company”) by providing long-term incentives to those officers, employees and
other natural persons providing services to the Company and its Affiliates (as
hereinafter defined) who make substantial contributions to the Company, and to
members of the Board of Directors of the Company who are not also employees of
the Company (the “Non-Employee Directors”).  The Company intends that the
long-term incentives provided by the Plan will facilitate securing, retaining
and motivating officers, employees, consultants and Non-Employee Directors of
the Company.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)  
“Act” means the Securities Exchange Act of 1934, as amended.

 
(b)  
“Affiliate” means (i) the Company’s wholly and majority owned subsidiaries,
including but not limited to United Western Bank, (ii) any entity that, directly
or indirectly through one or more intermediaries, is controlled by the Company
and (iii) any entity in which the Company has a significant equity interest, as
determined by the Committee.

 
(c)  
“Award” means any Stock Option, Stock Appreciation Right, Restricted Stock,
Performance Unit, supplemental cash payment or other award granted under the
Plan.

 
(d)  
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan.

 
(e)  
“Board” means the Board of Directors of the Company.

 
(f)  
“Cause” means, unless otherwise determined by the Committee and reflected in the
applicable Award Agreement, the Committee’s determination that any one or more
of the following has occurred: (i) the willful and continued failure by a
Participant to substantially perform his or her duties (other than any such
failure resulting from the Participant’s Disability, death or Retirement), after
a written demand for substantial performance is delivered by the Committee to
the Participant that specifically identifies the manner in which the Committee
believes that the Participant has not substantially performed his or her duties,
and the Participant has failed to remedy the situation within thirty (30)
calendar days of receiving such notice or (ii) a Participant’s conviction for
committing an act of fraud, embezzlement, theft or another act constituting a
felony or a crime involving moral turpitude or (iii) substantial dependence or
addiction to any drug illegally taken or to alcohol that is in either event
materially and demonstrably injurious to the Company or (iv) the engaging by a
Participant in gross misconduct materially and demonstrably injurious to the
Company.  No act or failure to act on a Participant’s part shall be considered
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.  Cause shall be determined by the Committee in its sole
discretion pursuant to the exercise of good faith and reasonable judgment.

 
(g)  
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

 
(h)  
“Commission” means the Securities and Exchange Commission.

 

 
- 1 -

--------------------------------------------------------------------------------

 

(i)  
“Committee” means the Compensation Committee of the Board.

 
(j)  
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 
(k)  
“Disability” means total and permanent disability as determined under the
Company’s long-term disability plan, irrespective of whether the Participant is
covered by that plan.

 
(l)  
“Disinterested Person” means an individual who qualifies as both a “non-employee
director” (as defined in Rule 16b-3(b)(3) as promulgated by the Commission under
the Act, or any successor definition adopted by the Commission) and an “outside
director” as defined in Section 162(m) of the Code and the regulations
promulgated thereunder, or any successor definition thereto).

 
(m)  
“Early Retirement” means retirement from active employment with the Company or
its Affiliates prior to the date that the Participant reaches the age
established by the Company generally for retirement of Company employees which
retirement is treated as a retirement by the Company, in its sole discretion.

 
(n)  
“Eligible Person” means any Employee, director (including any Non-Employee
Director) or person providing services, including consulting services, to the
Company or any Affiliate whom the Committee determines, in its discretion, to be
an Eligible Person, based on the Committee’s assessment that such person’s
decisions, actions and/or counsel could significantly affect the performance of
the Company and its Affiliates, provided, however, that all Eligible Persons who
are not Employees or directors must be natural persons providing bona fide
services to the Company that are not in connection with the offer or sale of
securities in a capital raising transaction and that do not directly or
indirectly promote or maintain a market for the Company’s securities.

 
(o)  
“Employee” means any employee of the Company or its Affiliates, including
officers of the Company or its Affiliates.  Non-Employee Directors shall not be
considered Employees for purposes of the Plan.

 
(p)  
“Fair Market Value” means, as of any given date, the closing price of the Common
Stock (or if no transactions were reported on such date on the next preceding
date on which transactions were reported) in the principal market in which such
Common Stock is traded on such date.

 
(q)  
“Incentive Stock Option” means any Stock Option intended to be and designated by
the Committee as an “incentive stock option” within the meaning of Section 422
of the Code.

 
(r)  
“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 
(s)  
“Normal Retirement” means retirement from active employment with the Company or
its Affiliates on or after the date on which the Participant reaches the age of
65.

 
(t)  
“Participant” means an Eligible Person granted an Award under the Plan.

 
(u)  
“Performance Units” means an Award granted to a Participant pursuant to
Section 9 hereof contingent upon achieving certain performance targets.

 
(v)  
“Person” means any individual, Company, partnership, association or trust.

 

 
- 2 -

--------------------------------------------------------------------------------

 

(w)  
“Restricted Stock” means an Award of shares of Common Stock granted to a
Participant pursuant to and subject to the restrictions set forth in Section 10
hereof.

 
(x)  
“Retirement” means Early Retirement and Normal Retirement.

 
(y)  
“Stock Appreciation Right” means a right granted under Section 8 hereof, which
entitles the holder to receive cash or Common Stock in an amount equal to the
excess of (i) the Fair Market Value of a specified number of shares of Common
Stock at the time of exercise over (ii) the price specified in the grant.

 
(z)  
“Stock Option” means any option to purchase shares of Common Stock granted
pursuant to Section 7 hereof.

 
(aa)  
“Ten Percent Shareholder” means a Person who owns (after taking into account the
attribution rules of Section 424(d) of the Code or any successor provision of
the Code) more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company.

 
Section 2. Administration.
 
(a)  
The Plan shall be administered by the Committee.  The Committee shall be
appointed by the Board and shall consist of three or more members of the Board
who are Disinterested Persons.  The Committee shall have full and final
authority in its discretion (i) to interpret the provisions of the Plan (and any
Award Agreement and any other agreement or instrument relating to the Plan) and
to decide all questions of fact arising in its application, (ii) to designate
Participants, (iii) to determine the Participants to whom Awards shall be made
under the Plan, (iv) to determine the type of Award to be made and the amount,
size, terms and conditions of each such Award, (v) to determine and establish
additional terms and conditions not inconsistent with the Plan for any Award
Agreements entered into with Participants in connection with the Plan, (vi) to
determine the time when Awards will be granted and when rights may be exercised,
which may be after termination of employment, (vii) to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan as it
shall, from time to time, deem advisable and (viii) to make all other
determinations necessary or advisable for the administration of the Plan.

 
(b)  
A majority of the Committee shall constitute a quorum, and the action of a
majority of members of the Committee present at any meeting at which a quorum is
present shall be the act of the Committee.  The Committee may also act by
unanimous written consent.  Any decision made, or action taken, by the Committee
arising out of or in connection with the interpretation and administration of
the Plan shall be final and conclusive; provided, however, that any such
decision made or action taken by the Committee may be reviewed by the Board, in
which event the determination of the Board shall be final and conclusive.  This
provision shall not be construed to grant to any Person any right to review by
the Board of any decision made or action taken by the Committee.

 

 
- 3 -

--------------------------------------------------------------------------------

 

(c)  
Neither the Committee nor any member thereof shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan in good faith, and the members of the Committee shall be entitled to
indemnification and advancement of expenses by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by the Company’s Articles of Incorporation and Bylaws
and as may be otherwise required by law and under any directors’ and officers’
liability insurance that may be in effect from time to time, or as a majority of
the Board then in office may determine from time to time, as evidenced by a
written resolution thereof.  In addition, no member of the Committee and no
Employee shall be liable for any act, or failure to act hereunder, by any other
member or other Employee or by any agent to whom duties in connection with the
administration of this Plan have been delegated or for any act or failure to act
by such member or Employee, in all events except in circumstances involving such
member’s or Employee’s bad faith, gross negligence, intentional fraud or
violation of a statute.

 
(d)  
In addition to the Board’s delegation of authority to administer the Plan
generally to the Committee, the Board also delegates to the Chief Executive
Officer, so long as he or she is a member of the Board, the authority to
allocate Awards among individual Participants in those instances where the
Committee has granted Awards, in the aggregate, to a group or class of
Participants and has authorized the Chief Executive Officer to make such
allocations so long as (i) the Participants are not officers or directors of the
Company and (ii) such delegation is not limited by applicable Colorado corporate
law, compliance with SEC Rule 16b-3, Section 162(m) of the Code, or other
similar requirements.

 
Section 3. Eligibility; Participants.  Any Eligible Person may be designated a
Participant by the Committee.  Incentive Stock Options may only be granted to
full or part-time Employees (which term as used herein includes, without
limitation, officers and directors who are also Employees).  Incentive Stock
Options may not be granted to an Employee of an Affiliate unless such Affiliate
is also a “subsidiary Company” of the Company within the meaning of Section
424(f) of the Code or any successor provision.
 
Section 4. Awards Under the Plan.  Awards under the Plan may be in the form of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Performance Units, Restricted Stock, supplemental cash payments and such other
forms as the Committee in its discretion deems appropriate, including any
combination of the above.  No fractional shares shall be issued under the Plan.
 
Section 5. Shares Subject to Plan.
 
(a)  
The total number of shares of Common Stock reserved and available for
distribution under the Plan shall be One Million (1,000,000).  Such shares may
consist of, in whole or in part, authorized and unissued shares or shares
previously issued that have been repurchased by the Company.  Except as
otherwise provided herein, any shares subject to a Stock Option or right that
for any reason expires or terminates unexercised as to such shares and any
shares of Restricted Stock which are forfeited by a Participant or otherwise
reacquired by the Company shall again be available for award under the Plan.

 

 
- 4 -

--------------------------------------------------------------------------------

 

(b)  
The maximum number of shares of Common Stock subject to Awards that may be
granted under the Plan to any one participant in any one year is Five Hundred
Thousand (500,000) (subject to appropriate adjustments to reflect changes in the
capitalization of the Company pursuant to Section 5(c) of the Plan).

 
(c)  
In the event of any change in the outstanding number of shares of Common Stock
by reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares or otherwise, the
Committee shall adjust the number of shares of Common Stock which may be issued
under the Plan and the Committee shall provide for an equitable adjustment of
any shares issuable pursuant to Awards outstanding under the Plan.  Any
adjustments of the number of shares for any purpose under the Plan shall be
determined in accordance with the rules governing modifications, extensions,
substitutions and assumptions of stock rights described in Treasury Regulation
Section 1.409A-1(b)(5)(v)(D), as it may be amended from time to time.

 
Section 6. Effective Date.  The Plan has been adopted by the Board subject to
the approval of the stockholders of the Company.  If the Plan is approved by the
stockholders of the Company, the effective date of the Plan will be February 13,
2007, the date it was adopted by the Board.  If any Awards are granted under the
Plan before the date of such stockholder approval, such Awards automatically
shall be granted subject to such approval.
 
Section 7. Stock Options.  Stock Options may be granted either alone or in
addition to other Awards granted under the Plan.  Any Stock Option granted under
the Plan shall be in such form as the Committee may from time to time approve,
and the provisions of Stock Options need not be the same with respect to each
Participant.  Each Stock Option shall be evidenced by an Award Agreement in a
form that is not inconsistent with the Plan and that the Committee may from time
to time approve.  Such Award Agreement shall specify, among other things, the
type of Stock Option granted, the option price, the duration of the Stock
Option, the number of shares of Common Stock to which the Stock Option pertains
and the schedule on which such Stock Option becomes exercisable.  The number of
shares subject to the Stock Option shall be fixed on the original date of grant
of the Stock Option.
 
Stock Options granted under the Plan may be of two types: (i) Incentive Stock
Options and (ii) Nonqualified Stock Options.
 
The Committee shall have the authority to grant Incentive Stock Options,
Nonqualified Stock Options or both types of Stock Options to any Employee and to
grant to any Eligible Person Nonqualified Stock Options (in each case with or
without Stock Appreciation Rights).  To the extent that any Stock Option does
not qualify as an Incentive Stock Option, it shall constitute a separate
Nonqualified Stock Option.
 
Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify either the Plan or any Incentive Stock Option under Section 422
of the Code.
 
Stock Options granted under the Plan shall be subject to the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable, which additional terms
and conditions shall be reflected in the applicable Award Agreement:
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
(a)  
Option Price.  The option price per share of Common Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
not be less than the Fair Market Value of the Common Stock on the date of the
grant of the Stock Option; provided, however, if the Stock Option is an
Incentive Stock Option granted to a Ten Percent Shareholder, the option price
for each share of Common Stock subject to such Incentive Stock Option shall not
be less than one hundred ten percent (110%) of the Fair Market Value of a share
of Common Stock on the date such Incentive Stock Option is
granted.  Notwithstanding the foregoing and except as permitted by the
provisions of Sections 5(c) and 13 hereof, the Committee shall not have the
power to (i) amend the terms of previously granted Stock Options to reduce the
option price per share subject to such Stock Option or (ii) cancel such Stock
Options and grant substitute Stock Options with a lower price per share than the
cancelled Stock Options.  If and to the extent that a Stock Option by its terms
purports to be granted at a price lower than that permitted by the Plan, such
Stock Option shall be deemed for all purposes to have been granted at the lowest
price that would in fact have been permitted by the Plan at the time of grant.

 
(b)  
Option Term.  The term of each Stock Option shall be fixed by the Committee, but
no Incentive Stock Option shall be exercisable more than ten (10) years after
the date such Incentive Stock Option is granted; provided, however, that if a
Stock Option is an Incentive Stock Option granted to a Ten Percent Shareholder,
such Incentive Stock Option shall not be exercisable more than five (5) years
after the date such Incentive Stock Option is granted.

 
(c)  
Exercisability and Vesting.  Subject to Section 7(g) hereof with respect to
Incentive Stock Options, Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee.  If any Stock Option is exercisable only in installments, the
Committee, in its discretion, may waive such installment exercise provisions at
any time, in whole or in part, based on performance and/or such other factors as
the Committee may determine in its sole discretion.  If and to the extent that
any Stock Option has become exercisable, it shall be deemed to be vested and
fully exercisable until such time as it expires in accordance with its terms or
terminates pursuant to any provision of the Plan.

 
(d)  
Method of Exercise.  Stock Options may be exercised in whole or in part at any
time after vesting and before expiration or termination (the “Option Period”) by
giving written notice of exercise to the Company specifying the number of shares
to be purchased, accompanied by payment in full of the purchase price, in cash,
by check payable to the Company or such other instrument as may be acceptable to
the Committee.  As determined by the Committee, in its sole discretion, at or
after the time of grant, payment in full or in part may also be made in the form
of unrestricted Common Stock owned by the Participant (based on the Fair Market
Value of the Common Stock on the date the Stock Option is exercised, as
determined by the Committee) or such other form of payment as may be deemed
acceptable by the Committee.  No shares of Common Stock resulting from the
exercise of a Stock Option shall be issued until full payment therefor has been
made.

 
(e)  
Voluntary Termination and Termination by the Company for Cause.  Unless
otherwise determined by the Committee and reflected in the applicable Award
Agreement, an employment contract or other applicable agreement between the
Participant and the Company or an Affiliate, a Participant granted a Stock
Option who voluntarily terminates employment, other than by reason of
Retirement, or whose employment is terminated involuntarily for Cause, will
forfeit all rights under such Stock Option at the time of such termination.

 

 
- 6 -

--------------------------------------------------------------------------------

 

(f)  
Termination for Any Reason Other Than Cause and Voluntary Termination.  The
rights of any Participant granted a Stock Option, whose employment is terminated
for any reason other than as set forth in subsection (e), above shall be
exercisable for a period of ninety (90) days after such termination unless the
Committee determines, in its discretion, to shorten or extend such period, as
reflected in the applicable Award Agreement or another agreement between the
Participant and the Company or an Affiliate, but in no event shall the Stock
Option be exercisable after the end of the Stock Option term provided for in
Section 7(b).

 
(g)  
Limit on Value of Incentive Stock Option First Exercisable Annually.  The
aggregate Fair Market Value (determined at the time of grant) of the Common
Stock for which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan (and/or any other stock
option plans of the Company or any Affiliate) shall not exceed One Hundred
Thousand and No/l00 Dollars ($100,000).

 
Section 8. Stock Appreciation Rights.  Each Stock Appreciation Right shall be
evidenced by an Award Agreement in such form that is not inconsistent with the
Plan and that the Committee may from time to time approve.  Stock Appreciation
Rights granted under the Plan shall be subject to the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable, which additional terms
and conditions shall be reflected in the applicable Award Agreement:
 
(a)  
Award.  A Stock Appreciation Right shall entitle the Participant to receive upon
exercise the excess of (i) the Fair Market Value of a specified number of shares
of Common Stock at the time of exercise over (ii) a specified price which shall
not be less than one hundred percent (100%) of the Fair Market Value of the
Common Stock at the time the Stock Appreciation Right was granted.  A Stock
Appreciation Right may be granted in connection with all or any portion of a
previously or contemporaneously granted Stock Option (including, in addition to
Stock Options granted under the Plan, stock options granted under other plans of
the Company), or not in connection with a Stock Option.

 
(b)  
Term.  Stock Appreciation Rights shall be granted for a period of not more than
ten (10) years, and shall be exercisable in whole or in part at such time or
times and subject to such other terms and conditions as shall be prescribed by
the Committee.

 
(c)  
Payment.  Upon exercise of a Stock Appreciation Right, payment shall be made in
the form of Common Stock (at the Fair Market Value on the date of exercise), in
cash, or in a combination thereof, as the Committee may determine.

 
(d)  
Effect on Shares.  The exercise of a Stock Appreciation Right shall be treated
as the issuance of a share of Common Stock for purposes of calculating the
maximum number of shares that have been issued under the Plan.

 
(e)  
Stock Appreciation Right Granted with Incentive Stock Option.  A Stock
Appreciation Right granted in connection with an Incentive Stock Option may be
exercised only if and when the Fair Market Value of the Common Stock subject to
the Incentive Stock Option exceeds the exercise price of such Stock Option.

 

 
- 7 -

--------------------------------------------------------------------------------

 

(f)  
Voluntary Termination and Termination by the Company for Cause.  Unless
otherwise determined by the Committee and reflected in the applicable Award
Agreement, an employment contract or other applicable agreement between the
Participant and the Company or an Affiliate, a Participant granted a Stock
Appreciation Right who voluntarily terminates employment, other than by reason
of Retirement, or whose employment is terminated involuntarily for Cause, will
forfeit all rights under such Stock Appreciation Right at the time of such
termination.  Notwithstanding any provision in any Award Agreement, employment
contract or other applicable agreement between the Participant and the Company
or an Affiliate, in no event shall a Stock Appreciation Right be exercisable
after the end of the Stock Appreciation Right term provided for in Section 8(b).

 
(g)  
Termination for Any Reason Other Than Cause and Voluntary Termination.  The
rights of any Participant granted a Stock Appreciation Right, whose employment
is terminated for any reason other than as set forth in subsection (f), above
shall be exercisable for a period of ninety (90) days after such termination
unless the Committee determines, in its discretion, to shorten or extend such
period, as reflected in the applicable Award Agreement or another agreement
between the Participant and the Company or an Affiliate.  Notwithstanding any
provision in any Award Agreement, employment contract or other applicable
agreement between the Participant and the Company or an Affiliate, in no event
shall a Stock Appreciation Right be exercisable after the end of the Stock
Appreciation Right term provided for in Section 8(b).

 
Section 9. Performance Units.  The Committee may grant Performance Units (which
may be denominated in either shares of Common Stock or cash) under which payment
may be made to the Participant upon the attainment of specific performance
goals.  If the Performance Unit is denominated in shares of Common Stock, such
shares may be either (i) transferred to the Participant on the date of the Award
(in the form of Restricted Stock in accordance with Section 10 below), subject
to forfeiture if the goal is not attained or (ii) transferable to the
Participant only upon attainment of the relevant performance goal.  If the
Performance Unit is denominated in cash, it may be paid upon attainment of the
relevant performance goal either in cash or in shares of Common Stock (based on
the then current fair market value of such Common Stock), as determined by the
Committee, in its sole discretion, and as specifically provided in the
Participant’s Award Agreement.  Each Performance Unit shall be evidenced by an
Award Agreement in such form (i) that the Committee may from time to time
approve, (ii) that is not inconsistent with the Plan and (iii) that is intended
to avoid adverse tax consequences under Section 409A of the Code. Performance
Units granted under the Plan shall be subject to the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable, which additional terms
and conditions shall be reflected in the applicable Award Agreement:
 
(a)  
Performance Period.  The performance period for a Performance Unit shall be
established by the Committee and shall be not more than ten (10) years.

 
(b)  
Valuation of Units.  A value for each Performance Unit shall be established by
the Committee, together with principal, minimum and any interim performance
targets to be achieved with respect to the Performance Unit during the
performance period.  The Participant shall be entitled to receive one hundred
percent (100%) of the value of the Performance Unit if the principal target is
achieved during the performance period, but shall be entitled to receive no
value for such Performance Unit if the minimum target is not achieved during the
performance period.  The Participant shall be entitled to receive one or more
stated portions of the value of the Performance Unit for specified interim
performance targets during the performance period that meets or exceeds the
minimum target but fails to meet the principal target.

 

 
- 8 -

--------------------------------------------------------------------------------

 



 
(c)  
Performance Goals.  The Committee may establish performance goals based on any
business criteria deemed appropriate by the Committee including but not limited
to: (i) net earnings; (ii) earnings per share; (iii) net deposit or loan growth;
(iv) net income (before or after taxes); (v) net operating profit; (vi) return
measures (including return on assets, capital (including tangible or
intangible), equity or sales; (vii) cash flow (including operating cash flow and
free cash flow); (viii) cash flow return on investments; (ix) earnings before or
after taxes, interest, depreciation and/or amortization; (x) internal rate of
return or increase in net present value; (xi) gross margins; (xii) operating
margin; (xiii) share price (including growth measures and total stockholder
return); (xiv) expense targets; (xv) working capital targets including targets
relating to loan growth, collections, charge-offs, and tier 1 and tier 2 capital
measures; (xvi) planning accuracy (as measured by comparing planned results to
actual results); (xvii) key operational measures (including delivery
performance, quality measurements, employee metrics and market share expansion);
and (xviii) ratios, such as earnings to shareholders’ equity, earnings to total
capital, capital to assets, or operating expenses to total revenue.

 
These performance goals may be designed to measure corporate performance under
any standards as may be determined by the Committee, including the absolute
performance of the Company or its Affiliates relative to prior periods, the
performance of the Company or its Affiliates relative to other companies or the
performance of the departments or divisions of the Company or its Affiliates
with respect to which the recipient has supervisory responsibility.  Multiple
performance goals may be established and may have the same or different
weighting.
 
(d)  
Adjustments.  At any time prior to payment of the Performance Units, the
Committee may adjust previously established performance goals and other terms
and conditions to reflect major unforeseen events such as changes in laws,
regulations or accounting policies or procedures, mergers, acquisitions or
divestitures or extraordinary, unusual or nonrecurring items or events, subject
to the limitations of Section 162(m) of the Code and the regulations promulgated
thereunder with respect to those Performance Units which are structured to
qualify for an exception to the limitations on deductibility imposed by
Section 162(m) of the Code and the regulations promulgated thereunder (as
discussed below).  However, any changes or adjustments to Performance Units
pursuant to this paragraph shall be made in a manner that is intended to avoid
adverse tax consequences under Section 409A of the Code. If applicable tax and
securities laws permit, the Committee may utilize Performance Goals not listed
in Section 10(a) without obtaining stockholder approval.

 
(e)  
Payments of Performance Units.  Following the conclusion of each performance
period, the Committee shall determine the extent to which performance goals have
been attained for such period as well as whether the other terms and conditions
established by the Committee have been met.  With respect to Performance Units
denominated in cash, the Committee shall determine what, if any, payment is due
with respect to the Performance Units and whether such payment shall be made in
cash, in Common Stock, or partially in cash and partially in Common Stock.  Any
payments made in Common Stock shall be calculated based on the Fair Market Value
of the Common Stock on the date of payment.  Payments shall be made as promptly
as practicable following the end of the performance period, but no later than
the date which is two and one-half (2-1/2) months following the end of the
performance period.  With respect to Performance Units denominated in shares of
Common Stock, the Committee shall determine the extent to which either (i)
shares previously transferred to the Participant on the date of the Award (in
the form of Restricted Stock in accordance with Section 10 below) shall be
forfeited, if the relevant performance goal is not attained or (ii) shares shall
be transferred to the Participant, if the relevant performance goal is attained.

 


 
(f)  
Voluntary Termination and Termination by the Company.  Unless otherwise
determined by the Committee and reflected in the applicable Award Agreement, an
employment contract or other applicable agreement between the Participant and
the Company or an Affiliate, a Participant granted a Performance Unit who
voluntarily terminates employment or whose employment is terminated
involuntarily, will forfeit all rights under such Performance Unit at the time
of such termination.

 
(g)  
Section 162(m) Provisions. The Committee shall determine whether to award any
Performance Units in a manner intended to result in “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder (a “Qualifying Performance Unit”).  The
maximum amount payable under a Performance Unit will depend on the value of the
Performance Unit; provided, however, the maximum amount payable with respect to
Qualifying Performance Units awarded to any single Participant in any given
performance period shall be Three Million and No/100 Dollars ($3,000,000)
notwithstanding the terms of such Performance Unit.

 
Section 10. Restricted Stock Awards.
 
(a)  
Administration.  Shares of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan.  The Committee shall determine
the Eligible Persons to whom and the time or times at which grants of Restricted
Stock will be made, the number of shares to be awarded, the period of time
during which the transfer of such shares is restricted and all other terms and
conditions of such Awards, which terms and conditions shall not be inconsistent
with the terms and conditions of the Plan.  The Committee may also condition the
grant of Restricted Stock, and the terms and conditions applicable to such
Restricted Stock, upon the attainment of specified performance goals (as
described in Section 9(c)), or such other criteria as the Committee may
determine, in its sole discretion.  The provisions of Restricted Stock Awards
need not be the same with respect to each Participant.

 
(b)  
Awards and Certificates.  Each Award of shares of Restricted Stock shall be
evidenced by an Award Agreement (a “Restricted Stock Award Agreement”) in a form
that is not inconsistent with the Plan and that the Committee may from time to
time approve. The Committee shall determine the methodology and procedures for
recording any Restricted Stock issuances in the name of a Participant who is
awarded Restricted Stock.

 
(i)  
Awards of Restricted Stock must be accepted within a period of ninety (90) days
(or such shorter period as the Committee may specify) after the award date by
executing a Restricted Stock Award Agreement.

 
(c)  
Restrictions and Conditions.  The shares of Restricted Stock awarded pursuant to
this Section 10 shall be subject to the following restrictions and conditions:

 
(i)  
Subject to the provisions of this Plan and the Restricted Stock Award
Agreements, from the date of grant through such period as may be set by the
Committee (the “Restriction Period”), the Participant shall not be permitted to
sell, transfer, pledge or assign shares of Restricted Stock awarded under the
Plan.  The Committee may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on performance and/or such other factors as the Committee
may determine, in its sole discretion.

 

 
- 9 -

--------------------------------------------------------------------------------

 

(ii)  
Except as provided in subsection (c)(i) of this Section 10, the Participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a stockholder of the Company, including the right to vote and to receive any
dividends.  Dividends paid in stock of the Company or stock received in
connection with a stock split with respect to Restricted Stock shall be subject
to the same restrictions as on such Restricted Stock.  Certificates for shares
of unrestricted Common Stock shall be delivered to the Participant after, and
only after, the period of forfeiture shall expire without forfeiture in respect
of such shares of Restricted Stock.

 
(iii)  
Subject to the provisions of the Restricted Stock Award Agreement or other
applicable agreement, and this Section 10, upon termination of employment for
any reason during the Restriction Period, all shares still subject to
restriction shall be forfeited by the Participant; provided.

 
(iv)  
The Committee may, in its sole discretion, waive in whole or in part any or all
restrictions with respect to such Participant’s shares of Restricted Stock.

 
Section 11. Supplemental Cash Payments.  Subject to the Committee’s discretion,
Award Agreements may provide for the payment by the Company of a supplemental
cash payment after the exercise of a Stock Option or Stock Appreciation Right,
at the time of payment of a Performance Unit or at the end of the restriction
period of a Restricted Stock Award. However, any such provision shall provide
for payment in a manner that is intended to avoid adverse tax consequences under
Section 409A of the Code.  Supplemental cash payments shall be subject to such
terms and conditions as shall be provided by the Committee, provided that in no
event shall the amount of each payment exceed:
 
(a)  
In the case of a Stock Option, the excess of the Fair Market Value of a share of
Common Stock on the date of exercise over the option price multiplied by the
number of shares for which such Stock Option is exercised, or

 
(b)  
In the case of a Stock Appreciation Right, Performance Unit or Restricted Stock
Award, the value of the shares and other consideration issued in payment of such
Award.

 
Section 12. Awards to Non-Employee Directors.  Awards to Non-Employee Directors
shall be subject to Award Agreements with such additional provisions as the
Committee may determine that are not inconsistent with the Plan.
 
Section 13. Sale, Merger or Change in Control.  In the case of a merger or
consolidation in which the Company is not the surviving Company, or a sale of
all or substantially all of the business or assets of the Company, or
liquidation or dissolution of the Company, or in the event of a tender offer or
any other change involving a threatened change in control of the Company which,
in the opinion of the Committee, could deprive the holders of the benefits
intended to be conferred by Awards hereunder, the Committee may, in anticipation
of any such transaction or event, either at the time of grant or thereafter,
make such adjustments in the terms and conditions of outstanding Awards, as the
Committee in its sole discretion determines are equitably warranted under the
circumstances including, without limitation, (i) acceleration of vesting or
modification of other terms of exercise, or (ii) acceleration of the lapse of
restrictions and/or performance objectives or other terms. Notwithstanding the
foregoing, any such adjustments to Awards shall be made in a manner that is
intended to avoid adverse tax consequences under Section 409A of the Code.
 

 
- 10 -

--------------------------------------------------------------------------------

 



 
Section 14. General Provisions.
 
(a)  
Governmental or Other Regulations.  Each Award under the Plan shall be subject
to the requirement that if, at any time, the Committee shall determine that (i)
the listing, registration or qualification of the shares of Common Stock subject
or related thereto upon any securities exchange or under any state or federal
law, (ii) the consent or approval of any government regulatory authority, or
(iii) an agreement by the recipient of an Award with respect to the disposition
of shares of Common Stock, is necessary or desirable as a condition of, or in
connection with, the granting of such Award or the issue or purchase of shares
of Common Stock thereunder, such Award may not be consummated in whole or in
part unless such listing, registration, qualification, consent, approval or
agreement shall have been effected or obtained free of any conditions not
acceptable to the Committee.  A Participant shall agree, as a condition of
receiving any Award under the Plan, to execute any documents, make any
representations, agree to restrictions on stock transferability and take any
actions which in the opinion of legal counsel to the Company is required by any
applicable law, ruling or regulation.

 
(b)  
Rights of a Stockholder.  The recipient of any Award under the Plan, unless
otherwise provided by the Plan, shall have no rights as a stockholder with
respect thereto unless and until certificates for shares of Common Stock are
issued to the recipient.

 
(c)  
No Additional Rights.  Nothing set forth in this Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.  Nothing in
the Plan or in any agreement entered into pursuant to the Plan shall confer upon
any Participant the right to continue in the employment of the Company or its
Affiliates, or affect any right which the Company or such Affiliates may have to
terminate the employment of the Participant.

 
(d)  
Withholding.  Whenever the Company proposes or is required to issue or transfer
shares of Common Stock under the Plan, the Company shall have the right to
require the recipient to remit to the Company, or provide indemnification
satisfactory to the Company for, an amount sufficient to satisfy any federal,
state or local withholding tax requirements prior to the issuance or delivery of
any certificate or certificates for such shares.  Whenever payments are to be
made in cash, such payments shall be net of an amount sufficient to satisfy any
federal, state or local withholding tax requirements.  In the discretion of the
Committee, the Company may allow a Participant to cause any such withholding
obligation to be satisfied by electing to have the Company withhold shares
otherwise available for delivery to the Participant; provided, however, that
such shares shall have a Fair Market Value on the date the tax is to be
determined in an amount equal to the minimum statutory total tax which could be
imposed on the transaction.

 

 
- 11 -

--------------------------------------------------------------------------------

 



 
(e)  
Non-Assignability. Unless otherwise determined by the Committee and reflected in
the applicable Award Agreement, no Award under the Plan shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution and all Awards shall be exercisable, during the Participant’s
lifetime, only by the Participant or by the Participant’s legal guardian. A
transferee of an Award shall have only those rights that the Participant would
have had had the Award not been transferred. In addition, if the Committee
allows an Award to be transferable or assignable, such Award shall be subject to
such additional terms and conditions as the Committee deems appropriate.

 
(f)  
Unfunded Status of Plan.  The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation.  With respect to any payments not yet
made to a Participant by the Company, nothing set forth herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.  In its sole discretion, the Committee may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver Common Stock or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

 
(g)  
Non-Uniform Determination.  The Committee’s determinations under the Plan
(including, without limitation, determinations of the Eligible Persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of Awards and the Award Agreements, and the establishment of values
and performance targets) need not be uniform and may be made by it selectively
among Eligible Persons who receive, or are eligible to receive, Awards under the
Plan, whether or not such Eligible Persons are similarly
situated.  Notwithstanding anything contained in the Plan, the Company may make
loans to Participants in connection with Awards under the Plan or otherwise to
the extent permitted by law.

 
(h)  
Amendment or Termination.  The Board may amend, modify, suspend or terminate the
Plan at any time; provided, however, that without stockholder approval, the
Board may not increase the maximum number of shares which may be issued under
the Plan (except increases pursuant to Sections 5(c) and 13 hereof), change the
class of Persons eligible to receive Awards, extend the period specified in the
Plan during which an Award may be exercised, extend the term of the Plan or
change the minimum option price. The termination or any modification, suspension
or amendment of the Plan shall not adversely affect a Participant’s rights under
an Award previously granted without the consent of such Participant.  The
Committee may amend the terms of any Award theretofore granted, prospectively or
retroactively, but no such amendment shall impair the rights of any Participant
or permitted transferee without his or her consent.

 
(i)  
Use of Proceeds.  The proceeds received by the Company from the sale of Common
Stock pursuant to the sale or exercise of Awards under the Plan shall be added
to the Company’s general funds and used for general corporate purposes.

 
(j)  
Section 16.  It is intended that the Plan and any grants made to a Person
subject to Section 16 of the Act meet all of the requirements of Rule 16b-3
thereunder.  If any provision of the Plan or any Award hereunder would
disqualify the Plan or such Award, or would otherwise not comply with
Rule 16b-3, such provision or Award shall be construed or deemed to be amended
to conform to Rule 16b-3.

 

 
- 12 -

--------------------------------------------------------------------------------

 



 
(k)  
No Restriction on Right of Company to Effect Corporate Changes.  Nothing in the
Plan shall affect the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 
(l)  
Award Agreement. The prospective recipient of a Stock Option Award or a Stock
Appreciation Right Award under the Plan shall not have the right to exercise any
portion of such Award, unless and until such recipient has executed an Award
Agreement evidencing the Award and has delivered a fully executed copy thereof
to the Company, and has otherwise complied with the then-applicable terms and
conditions.  The prospective recipient of an Award under the Plan (other than a
Stock Option Award or a Stock Appreciation Right Award) shall not have any
rights with respect to such Award, unless and until such recipient has executed
an Award Agreement evidencing the Award and has delivered a fully executed copy
thereof to the Company, and has otherwise complied with the then-applicable
terms and conditions.

 
(m)  
Construction of Plan.  The validity, interpretation, and administration of the
Plan and of any rules, regulations, determinations, or decisions made
thereunder, and the rights of any and all Persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with the laws of the State of Colorado.

 
(n)  
Duration of the Plan.  The Plan shall remain in effect until all Awards under
the Plan have been satisfied by the issuance of shares or the payment of cash,
but no Award shall be granted more than ten (10) years after the effective date
hereof.

 
(o)  
Section 409A of the Code.  The Plan shall be administered, operated, and
interpreted such that all Awards granted hereunder are not considered deferred
compensation subject to Section 409A of the Code and the Committee shall have
the discretion to modify or amend any Award granted hereunder and any Award
Agreement (and may do so retroactively); provided that any such modification or
amendment is necessary to cause such Award to be exempt from Section 409A of the
Code and is not materially prejudicial to the Company and the affected
Participant.

 


 


 


 


 
As amended by the Board of Directors of United Western Bancorp, Inc.
December 17, 2008
 
 
-13-

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
